 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CLARENCE VERN ELLESBURY,                            No. 2: 18-cv-2744 KJM KJN P
12                        Plaintiff,
13            v.                                          ORDER
14    J. FERNANDEZ, et al.,
15                        Defendants.
16

17           Plaintiff has filed a document titled “Motion to Compel.” (ECF No. 43.) In this motion,

18   plaintiff requests that defendants produce documents to him. In other words, plaintiff does not

19   claim that defendants either failed or failed to adequately respond to a request for production of

20   documents.

21           Plaintiff is informed that court permission is not necessary for discovery requests and that

22   neither discovery requests served on an opposing party nor that party’s responses should be filed

23   until such time as a party becomes dissatisfied with a response and seeks relief from the court

24   pursuant to the Federal Rules of Civil Procedure. Discovery requests between the parties shall

25   not be filed with the court unless, and until, they are at issue.

26   ////

27   ////

28   ////
                                                         1
 1          Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion to compel (ECF No. 43)

 2   is disregarded. Plaintiff is cautioned that further filing of discovery requests or responses, except

 3   as required by rule of court, may result in an order of sanctions, including, but not limited to, a

 4   recommendation that this action be dismissed.

 5   Dated: September 25, 2019

 6

 7

 8
     El2744.411
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
